Citation Nr: 0200664	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  00-24 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
hypothyroidism with a history of Grave's disease.  

2.  Entitlement to a rating in excess of 30 percent for 
exophthalmos with bilateral visual field contraction and 
chronic dry eye syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1975 to 
September 1978.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued a 30 percent rating for hypothyroidism with a 
history of Grave's disease and a 30 percent rating for 
exophthalmos with bilateral visual field contraction and 
chronic dry eye syndrome.  


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
redefines the obligations of the VA with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  In addition, 
because the VARO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992).  

Because the effect of the veteran's disabilities upon her 
employability is key to the analysis of entitlement to 
increased ratings, this case must be remanded to obtain the 
veteran's employment history.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C. § 5103A 
(West 1991 & Supp. 2001).  At the July 1991 VA examination, 
the veteran reported working for the postal service for over 
three years, but since then, it has been unclear how many 
hours per week she has worked, how much income she has 
earned, and whether any work absences were due to her 
service-connected disabilities.  Under 38 C.F.R. § 4.16(a) 
(2001), marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.  Id.  The Secretary shall make reasonable 
efforts to obtain relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  Nothing 
precludes the Secretary from providing such other assistance 
under subsection (a) to a claimant in substantiating a claim 
as the Secretary considers appropriate.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).   

The VA has a duty to assist the veteran in obtaining 
additional private medical records.  A May 2001 letter from 
the veteran's private physician and a December 2000 letter 
from her private ophthalmologist indicated that she had been 
under their care since she filed her claim for an increased 
rating in August 1999.  The record does not show that the 
related private medical records were requested or obtained 
for the claims folder.  Full compliance with the duty to 
assist includes VA's assistance in obtaining relevant records 
from physicians when the veteran has provided concrete data 
as to time, place and identity.  Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  

A remand is also in order because the VA has a duty to 
schedule a VA examination for the veteran in lieu of a 
regional office hearing.  In her October 2000 substantive 
appeal, the veteran requested a local hearing.  According to 
an ambiguously dated October 2000 or 2001 report of contact, 
she then agreed to undergo a VA examination and to submit 
additional evidence in lieu of a hearing.  Unfortunately, the 
last VA examination took place in September 1999, and no VA 
examination was scheduled after the October 2000 or 2001 
contact with the veteran.  To constitute a useful and 
pertinent rating tool, rating examinations must be 
sufficiently contemporaneous to allow adjudicators to make an 
informed decision regarding the veteran's current level of 
impairment.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Moreover, the May 2001 letter from the veteran's private 
physician did not mention whether she had hypothyroidism 
symptoms of cold intolerance, muscular weakness, 
cardiovascular involvement, dementia, depression, bradycardia 
(less than 60 beats per minute), sleepiness, or muscular 
weakness, and the December 2000 letter from her private 
ophthalmologist did not mention the degree of impairment of 
her bilateral field vision.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (2001) and 38 C.F.R. § 4.84a, Diagnostic 
Code 6080 (2001).  If an examination report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  38 
C.F.R. § 4.2 (2001).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of all employment since 
1998.  After securing any necessary 
authorizations or releases, the RO should 
request and associate with the claims 
file the veteran's employment records 
since 1998 from the veteran's 
employer(s).  Failures to respond or 
negative replies should be noted in 
writing and also associated with the 
claims folder.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated her for hypothyroidism, Grave's 
disease, dysthymia, and exophthalmos with 
bilateral visual field contraction and 
chronic dry eye syndrome since 1998.  
After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file copies of the veteran's 
complete treatment reports from all 
sources, including medical records from 
the May 2001 private physician and the 
December 2000 private ophthalmologist, 
which have not previously been secured.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder.  

3.  Unretouched photos of the veteran's 
face and legs should be taken, and the 
veteran should be afforded the 
appropriate VA examination(s) to 
determine the severity of her 
hypothyroidism, Grave's disease, 
dysthymia, and exophthalmos with 
bilateral visual field contraction and 
chronic dry eye syndrome.  Any further 
indicated special studies should be 
conducted.  Failure of the veteran to 
report for a scheduled examination 
without good cause could result in the 
denial of a claim.  38 C.F.R. § 3.655 
(2001).  The claims file and a separate 
copy of this remand should be made 
available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  The 
examiner(s) should take specific note of 
the veteran's reported and documented 
employment and medical history since 
1998.  

4.  The RO should clarify whether the 
veteran wants a regional office hearing, 
and if she does, the RO, by letter, 
should inform the veteran and her 
representative, if any, of the date, 
time, and location of the hearing.  All 
efforts made should be documented and all 
correspondence received should be 
associated with the veteran's claims 
folder.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 1991 & Supp. 2001).  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The RO should review the 
requested examination report and medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
a rating in excess of 30 percent for 
hypothyroidism with a history of Grave's 
disease and a rating in excess of 30 
percent for exophthalmos with bilateral 
visual field contraction and chronic dry 
eye syndrome based on the entire evidence 
of record.  All pertinent law, 
regulations, and Court decisions should 
be considered.  If the veteran's claim 
remains in a denied status, he and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

7.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  



